 3364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwise changing any other conditions of employment of employeeswithin the aforesaid unit without prior notice to and bargainingwith the Union.EVE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guaranteedthem by Section 7 of the Act.CENTURYPAPERS, INC.,Employer.^atecl----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,-and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston,-Texas, Telephone No. 228-4722, if they have any question concerningthis notice or compliance with its provisions.:Master Transmission Rebuilding Corporation& Master Parts,Inc.andInternational Association of Machinists,AFL-CIO,District LodgeNo. 87.CaseNo. 20-CA-2974.October 28, 1965DECISION AND ORDEROn June 23, 1965, Trial Examiner David F. Doyle issued his Deci-sion in theabove-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that it-cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial. Exam-iner also found that the Respondent had not engaged in certain otherunfair labor practices and recommended that the complaint be dis--missedwith respect to such allegations.Thereafter. the Respondentand the General Counsel filed exceptions to the Trial Examiner's Deci-sion and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board has'delegated As powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record155 NLRB No. 35. MASTER TRANSMISSION REBUILDING CORP., ETC.365in this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the exceptions stated below.1.The Trial Examiner found that Respondent General ManagerMcGuinigie, on January 27, 1964, interrogated employee Chevoyaconcerning Chevoya's union activities and told Chevoya that theRespondent could close the plant and move to another location ratherthan deal with the Union. The Trial Examiner also found that onJanuary 27 employee Napier was interrogated by Respondent Super-intendent Lawley and warned that any employee caught talkingabout the Union would be discharged. The Trial Examiner concludedthat by the above acts the Respondent violated the Act.The recordshows, however, that when Lawley interrogated Napier he also in-formed Napier that the Respondent could close the plant rather thanlet the Union in.Although this aspect of Lawley's conversation withNapier was alleged in the complaint as a violation of Section 8(a) (1),the Trial Examiner failed to refer to this portion of Napier's testi-mony, and failed to find the latter threat also to be in violation ofSection 8(a) (1).Since the Trial Examiner apparently credited Na-pier's testimony by finding that Lawley had unlawfully interrogated-him as to his union activities and had threatened him with discharge,Napier's additional testimony that Lawley also threatened closure ofthe plant should similarly be credited.Accordingly, we find that bymaking the aforementioned threat, the Respondent also violated Sec-tion 8(a) (1) of the Act.The evidence further shows that on February 7, 1964, as testified toby employee Anderson, Respondent President Frank Rowland, in thecourse of a conversation with Anderson dealing with the basis onwhich Anderson's pay was to be computed in the future, asked Ander-son whether he had signed a union card, saying "that if [Anderson]told him at that time that [he] had signed the card, that [Anderson]would have [his] job, there wouldn't be any hard feelings, but if he-found out later, it might be a different field."Anderson told Row-land that he had not signed a card although in fact he had.Here, too,the Trial Examiner failed to advert to this portion of Anderson'stestimony and, hence, although Rowland's statement was alleged inthe complaint as a violation of the Act, the Trial Examiner made nofinding with respect to it.We note that Rowland challenged otheraspects of Anderson's testimony, but did not deny that he had inter-rogated Anderson with respect to his union activities. It is true thatthe Trial Examiner generally credited Rowland's testimony, but in theabsence of a denial of Anderson's testimony in this regard, and notingthat the interrogation is consistent with Rowland's admitted hostilitytoward union organization and employees supporting it, we accept 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnderson's testimony as credible.We find, therefore, that by theinterrogation of Anderson as to his union activities, Respondent alsoviolated Section 8 (a) (1) of the Act.'2.The Trial Examiner also found that the Respondent did notviolate Section 8(a) (2) of the Act by assisting in the formation andfunctioning of the Employees Committee and by contributing finan-cial support to it.We do not agree.The evidence shows that Rowland in a speech to all the employeesthe day after the election suggested that they form a committee for thepurpose of presenting suggestions to management for the improve-ment of production in the plant.Rowland said that the subject ofwages would not be discussed.He also told the employees that theCommittee would be given the profits from the coke, cigarette, andcoffeemachines.As a result, immediately after the meeting an elec-tion was held, as suggested by Rowland, and three employees wereelected as a committee. Subsequently the Committee effectively dealtwith the Respondent regarding such matters as improved lighting in,the plant,more"dunk" tanks, and the repair of the employee's "impactguns" at company expense.The Trial Examiner did not believe that the Committee was a labororganization since he considered it to be social in nature.However,the facts clearly show that the Committee was used as a vehicle forpresenting grievances that the employees had concerning improvementof their working conditions and therefore is to be considered to be alabor organization within the meaning of the Act.2 It is equally clearthat the formation of the Committee was consistent with, and a con-tinuation of, the other unlawful conduct displayed by the Respondent.Since there is no question that the Respondent suggested the forma-tion of the Committee and assisted and supported such Committee, wefind that the Respondent thereby violated Section 8 (a) (2) of the Act.3.The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8(a) (3) of the Act, when, in President Rowland's speechon February 5, he informed the employees that he was cutting the work-i On February 5, 1964, Rowland delivered a speech to the assembled employees inwhichhe informed them,inter alia,that he was forbidding employes to discussthe Unionon their coffee breaks because he was payingfor that time.In passingon the legality ofthe speech,the Trial Examinerfailed to note thatthe Respondent's admonition to theemployeesnot to talk about the Union on theircoffee breaks was in violationof the Act.The Board has held thatan employer cannot forbid union solicitation on break periodseven though the breakperiods are paid-for timewe, accordingly, find that by tellingthe employeesthat theycould not discuss theUnion on theircoffee breaks,the Respondentalso violated Section 8(a) (1) of the Act.SeeMidland ManufacturingCompany,divisionof PacificIndustries,Inc.,134 NLRB 10.We also find that Rowland's February 7 actionof posting a notice threateningdischarge for tardiness was, in view of its timing, donein reprisalfor the employees'union activitiesand, therefore, constitutedan independentviolationof Section 8(a) (1).2Cabot Carbon Company andCabotShops,Inc.,117NLRB1633, set aside 256 F. 2d281 (C.A. 5), reversed and remanded360 U.S. 203. MASTER TRANSMISSION REBUILDING CORP., ETC.367week from 461/2 hours to 40 hours.We also agree, for the reasons listedby the Trial Examiner, that the Respondent did not violate Section8(a) (3) of the Act by changing employee Anderson's method of pay.4.Contrary to the Trial Examiner, we are of the opinion that theRespondent violated Section 8 (a) (5) and (1) of the Act by refusing torecognize and bargain with the Union on and after February 5, 1964.On January 22, 1964, the Union having authorization cards fromthree-fourths of the Respondent's employees sent a letter by certifiedmail to the Respondent requesting recognition and bargaining.Theletter was received and signed for by the Respondent on January 27,1964, the same day portions of the above-mentioned 8(a) (1) activityoccurred.However, since Rowland was out of town on an extendedbusiness trip, the letter remained unopened until February 5, whenhe returned.On February 4, the Union, since it had not received areply to its letter requesting recognition and bargaining, filed a peti-tion for a representation election.This came to Rowland's attentionon February 5.After learning of the Union's demand, and duringthe afternoon of the same day, Rowland held an employee meeting inwhich he said that he was upset because the men had gone behind hisback in contacting the Union, and that he did not want the Union inhis plant.As mentioned before, Rowland then announced that he wascutting the workweek from 461/2 hours to 40 hours, and informed theemployees that they were not to discuss the Union on their coffeebreaks because he was paying for that time .3On February 6 the Respondent's attorney, who was retained on thatday, sent a letter to the Union in which he stated,inter alia,that theRespondent was agreeable to a consent election.The letter, however,made no mention of the Union's request for recognition and bargain-ing, and no reply was ever received from Respondent with respect tothe Union's demand for bargaining.In finding that the Respondent had not refused to bargain in goodfaith, the Trial Examiner relied on the fact that the Union had simplyclaimed majority representation but had not offered to prove itsmajority.Therefore, the Trial Examiner concluded, by filing a peti-tion for a representation election, the Union had chosen "the one andonly way ... to prove its majority" and "when the Company consentedto this proposed procedure it was required to do no more in thatregard."We do not agree.It is well established that the filing of a petition for an election doesnot suspend an employer's duty to bargain in the absence of evidenceshowing a good-faith doubt. It is equally well established that one30n February 7, Rowland,after consulting with his attorney,held another employeemeeting in which he informed the employees that he was reinstituting 4 of the 6'/,hoursabolished on February 5.Even though Rowland attempted to undo the damage of hisFebruary 5 speech,it is clear that he still deprived the employees of 2% hours ofovertime per week. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the essential prerequisites for a good-faith doubt defense is that itmust not have been raised in a context of illegal union activity 4 Inthis case there is not only the lack of evidence showing a good-faithdoubt, but affirmative evidence showing Respondent to have engagedin the unfair labor practices detailed above after the Union's requestto bargain, whose foreseeable consequence was the destruction of theUnion's majority status.It is, therefore, not surprising that the majority which the Unionclearly possessed on January 22, when it first demanded recognition,should have been subsequently lost.That such loss was attributableto the Respondent's unfair labor practices is clear.Nor do we agreewith the Trial Examiner that the damage to the Union's majoritystatus, already evident on February 5, and, as indicated, occasioned byRespondent's unlawful interrogation, threats, and reprisals visited on,employees because of their union activities, was undone 2 days later byRespondent's mere confession of error and restoration of some over-time.The overtime which the Respondent had taken from the employ-ees was, as the Trial Examiner found, discrinimatorily motivated andwas remitted in part only; there was no attempt to undo the unlawfulrestriction placed on employees' discussions of union matters on their-own time or to disavow the unlawful threats of the supervisors to close.and move the plant. Furthermore, President Rowland's unlawful in-terrogation of employee Anderson on February 7, and the posting atthis time of the notice threatening employees with discharge fortardiness, which we have found violated Section 8 (a) (1) of the Act,refutes the Trial Examiner's conclusion that after Rowland's conducton February 5, Respondent made no further attempt to engage in_unlawful practices.Moreover, the retraction which the Trial Exam-iner professes to find in Rowland's second speech on February 7 is, inour view, no retraction at all.Rowland did not apologize for his.unlawful conduct.He did not inform the employees that they werefree to engage in or not engage in union or concerted activities withoutinterference from the Respondent. The confession, as the Trial Exam-iner saw it, was no more than a confession of "poor timing" withrespect to the abolition of overtime.It may be true that the campaign of employees Wilson and Nuzzoleseagainst the Union may have had some bearing on the Union's loss ofmajority.But this is a matter of speculation. The fact remains thatthe Union achieved its majority status notwithstanding the counter-activities of these two employees, and it was not until Respondentintervened in the campaign and engaged in unlawful coercive conductthat there is evidence of employee defection from the Union. It is.4 Irving AirChute Company, Inc.,149 NLRB 627,enfd. 350F. 2d 176(CA 2) ;:Permacold Industries,Inc.,147 NLRB 885. MASTER TRANSMISSION REBUILDING CORP., ETC.reasonable to conclude that the Respondent's unlawful conduct lentimpetus to the antiunion campaign waged by Wilson and Nuzzolese..Indeed, the first evidence of the antiunion petition, which gives some.indication of the Union's loss of majority, appears on February 5, the,date on which Rowland delivered the coercive speech in which he,angrily attacked the Union.We find, on the basis of the record as a whole, and in disagreementwith the Trial Examiner, that the Respondent's failure to respond to,theUnion's request for recognition and bargaining constituted a.refusal to bargain.5The conduct of Respondent's officials and super-visors made it clear that such refusal was in bad faith and motivatedby a desire to gain time in which to undermine the Union's majoritystatus and that such conduct was in violation of Section 8(a) (5) -and(1) of the Act.'Assuming, however, that we were to agree with the Trial Examin-er's finding that Respondent's failure to answer the Union's letterdemanding recognition was not in violation of Section 8(a) (5), ourOrder would nevertheless be unaffected thereby, for we would thendirect Respondent to bargain with the Union, upon request, on thebasis of its violations of Section 8(a) (1) subsequent to the time theUnion achieved majority status.7REMEDYHaving found that Respondent has engaged in unfair labor prac-tices violative of the Act, we shall order that it cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the Respondent violated Section 8 (a) (5) of theAct by refusing to recognize the Union and bargain in good faith.We shall therefore order that the Respondent cease and desist fromrefusing to bargain, and shall further order that the Respondent bar-gain, upon request, with the Union as the exclusive representative ofthe employees in the appropriate unit and, if an understanding isreached, embody such understanding in a signed agreement.Having found that the Respondent suggested the formation of an.employee committee and assisted and supported such Employees.Com-mittee,, thereby having violated Section 8(a) (2) of the Act, we shallorder that the Respondent cease and desist from suggesting to its.employees the formation of such committees, cease and desist frontrecognizing the Committee, a.nd cease and desist from giving the Com-mittee support and assistance.s Perniacold Industries, Inc., supra.Joy Silk Mills, Inc.,85 NLRB1263, enfd.as modified on other grounds185 F. 2d 752t'(C.A.D.C.),cert. denied341 U.S. 914.1 Irving AirChute Company,Inc., supra. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONOLUSIONs OF LAW1.Master Transmission Rebuilding Corporation & Master Parts,Inc., is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.InternationalAssociation ofMachinists,AFL-CIO, DistrictLodge No. 87, is a labor organization within the meaning of Section2(5) of the Act.3.By interrogating its employees, threatening to move its plant, tocut hours of employment, and to take other reprisals against employ-ees if they engaged in union activities, and by prohibiting union dis-cussions on employees' nonworking time, the Respondent has violatedSection 8(a) (1) of the Act.4.By suggesting to its employees the formation of an employeecommittee and by assisting, supporting, and contributing financialsupport to such Employees Committee, the Respondent has engagedin and is engaging in unfair labor practices in violation of Section8(a) (2) of the Act.5.By cutting the hours of employment of the employees becausethey had engaged in union activities, the Company has also violatedSection 8 (a) (3) and (1) of the Act.6.All production and maintenance employees employed at theRespondent's Fresno, California, plant, including repairmen and partsemployees, but excluding office clericals, professional employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.7.At all times since January 22, 1964, International Association ofMachinists, AFL-CIO, District Lodge No. 87, has been the exclusiverepresentative of all the employees in the aforesaid unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hoursof employment, or other terms and conditions of employment.8.By refusing, on February 5, 1964, to bargain collectively withthe aforesaid labor organization as the exclusive representative of itsemployees in the appropriate unit, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section8(a) (5) and(1) of the Act.9.The unfair labor practices enumerated above are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the MASTER TRANSMISSION REBUILDING CORP., ETC.371Respondent, Master Transmission Rebuilding Corporation & MasterParts, Inc., Fresno, California, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Coercively interrogating employees concerning their unionactivities and sympathies, warning and threatening employees ofreprisals if they engage in union activities including union solicitationon nonworking time, and threatening employees that it would closeand move its plant to prevent its unionization.(b)Suggesting to employees the formation of an employee com-mittee, and assisting, or contributing financial or other support to,such Employees Committee, or any other labor organization.(c)Discouragingmembership in International Association ofMachinists, AFL-CIO, District Lodge No. 87, or any other labororganization of its employees, by reducing the hours of gainful em-ployment of the employees, or in any other manner discriminatingagainst employees in regard to their hire or tenure of employment,or any term or condition of employment.(d)Refusing to bargain collectively concerning rates of pay, wages,hours of employment, or other terms and conditions of employment,with International Association of Machinists, AFL-CIO, DistrictLodge No. 87, as the exclusive representative of its employees in thefollowing appropriate unit :All production and maintenance employees employed at the Re-spondent's Fresno, California, plant, including repairmen and partsemployees, but excluding office clericals, professional employees,guards, and supervisors as defined in the Act.(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Associationof Machinists, AFL-CIO, District Lodge No. 87, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Associa-tion of Machinists, AFL-CIO, District Lodge No. 87, as the exclusive212-809-66-vol. 155-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all its production and maintenance employees, em-ployed at the Respondent's Fresno, California, plant, including repair-men and parts employees, but excluding office clericals, professionalemployees, guards, and supervisors as defined in the Act, with respectto rates of pay, wages, hours of employment, and other terms and con-ditions of employment and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Withdraw and withhold all recognition from the EmployeesCommittee, or any successor thereto, as the representative of its em-ployees for the purpose of dealing with Respondent concerning griev-ances, wages, rates of pay, hours of employment, or other terms andconditions of work.(c)Post at its plant in Fresno, California, copies of the attachednotice marked "Appendix." 8 Copies of said notice, to be furnishedby the Regional Director for Region 20, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT coercively interrogate our employees concerningtheir union activities and sympathies, warn and threaten themwith reprisals for engaging in union activity, including unionsolicitation on nonworking time, or threaten them that the plantwould be closed to prevent its unionization.WE, WILL NOT suggest to our employees the formation of anemployee committee or assist or contribute financial or other sup-port to such Employees Committee, or any other labor organiza-tion of our employees.WE WILL NOT discourage membership in International Associa-tion of Machinists, AFL-CIO, District Lodge No. 87, or any other MASTER TRANSMISSION REBUILDING CORP., ETC.373labor organization of our employees,by reducing the hours ofemployment of the employees, or in any other manner discrim-inating against them in regard to their hire or tenure of employ-ment, or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations,join or assistthe labororganizationnamed above or any other labor organization,to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining,or other mutual aid or protection,and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8(a) (3) of the Act,as modified by the Labor-ManagementReporting and DisclosureAct of 1959.WE WILL, upon request, bargain collectively with InternationalAssociation of Machinists, AFL-CIO, District Lodge No. 87, asthe exclusive representative of all employees in the bargainingunit described below concerning rates of pay,wages,hours ofemployment,and other conditions of employment,and, if anunderstanding is reached,embody it in a signed agreement. Thebargaining unit is :All production and maintenance employees employed atthe Respondent's Fresno, California, plant, including repair-men and parts employees,but excluding office clericals, pro-fessional employees,guards,and supervisors as defined inthe Act.WE WILL NOTrecognizethe Employees Committeeor any suc-cessors thereto for the purpose of dealing with us concerninggrievance, labor disputes, wages, rates of pay, hours of employ-ment, or conditions of work.MASTER TRANSMISSION REBUILDINGCORPOrLATIONMASTER PARTS, INC.,Employer.Dated----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 450 Golden Gate Avenue, Box 36047, San Francisco,California, Telephone No. 556-0335. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented,) was heard by Trial Examiner DavidF.Doyle at Fresno, California, on September 23 through 25, 1964, on complaintof the General Counsel and answer of Master Transmission Rebuilding Corpora-tion& Master Parts, Inc., herein called the Respondent or the Company.TheRespondent had violated Section 8(a)(1), (2), (3), and (5) of the Act by certainconduct more fully described hereinafter 2At the hearing, the parties were represented by counsel and representatives andwere afforded a full opportunity to present evidence, examine and cross-examinewitnesses, and present oral argument and briefs.Briefs have been received fromthe General Counsel and the Company which have been considered.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESSOF THE COMPANYIt is undisputed that the Company has its main office and principal place of busi-ness in Fresno, California, where it is engaged in the business of rebuilding automo-tive transmissions for sale to its customers.During the year prior to the issuanceof the complaint, the Company purchased goods and materials valued in excess of$50,000 which were shipped directly from places and points outside the State ofCalifornia to its places of business in California.It is found that at all times material herein the Company has been an employerengaged in commerce and in operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded, and I find, that International Association of Machinists, AFL-CIO,District Lodge No. 87, herein called the Union, is, and at all times material hasbeen, a labor organization within the meaning of Section 2(5) of the Act.Thecomplaint alleges that the Employees Committee is, and at all times material hasbeen, a labor organization within the meaning of Section 2(5) of the Act.Thisallegation is denied in the Company's answer, and the resolution of this issue is anobject of this proceeding.'Neither D. J. Omer nor Plato Papps were present at the hearing, but W. R. Whiteleyrequested that their appearances be noted in order that they would receive future noticesof all action In this proceeding.2In this Decision, a committee of employees of the Company are referred to as theEmployee Committee ; the National Labor Relations Board as the Board ; the GeneralCounsel of the Board and his representative at the hearing as the General Counsel ; andthe Labor Management Relations Act, as amended, as the Act.The original charge in this proceeding was filed on February 7, 1964, by D J. Omer,Grand Lodge representative of the Union. It alleged that on January 29, 1964, and onFebruary 4, 1964, the Company had discharged Jimmie C. Smith and Timothy T. Tyler,Jr., respectively, because of their membership in the Union, In violation of Section 8(a) (1)and (3) of the Act.A first amended charge was filed on March 2, 1964, by the sameunion officer.It alleged that the Company had discriminatorily discharged Smith andTyler as stated above and, in addition, that the Company had refused to bargain with theUnion in violation of Section 8(a) (5) of the Act.A second amended charge was filedon June 1, 1964, by the same officer of the Union and realleged the discriminatory dis-charge of TyleronlyIn violation of Section 8(a) (1) and (3) of the Act and the formationof the Employee Committee in violation of Section 8(a) (2) of the Act and a refusal tobargain by the Company in violation of 8(a) (5) of the Act.A third amended chargewas filed by the same officer of the Union on July 15, 1964. This charge did not allegethe discriminatory discharge of either Tyler or Smith, but alleged that the Company hadinterfered with a labor organization known as the Employees Committee on February 25,1964, and had refused to bargain with the Union since on or about January 23, 1964, inviolation of Section 8(a) (1), (2), (3), and (5) of the Act.The complaint herein was issued by Acting Regional Director Paul A. Cassady, Region20, on July 24, 1964.It should be noted that all dates in this report are In the year 1964, unless specifiedotherwise. MASTER TRANSMISSION REBUILDING CORP., ETC.375III.THE ALLEGED UNFAIR LABOR PRACTICESA. The union and antiunion activity; the union and antiunion groupsIt is undisputed that in January 1964 some representatives of the Union called atthe plant of the Company during the lunch period.A number of employees wereseated in front the plant having their lunch. Similarly occupied at the same timeand place were General Manager Hugh E. McGuinigie and Plant SuperintendentRobert W. Lawley. The union representatives chatted with the employees and gavethem some blank union authorization cards.During the days that followed, thecards were circulated and some employees signed the cards.Employee Dale Chevoyacollected these cards and turned them over to a representative of the Union a fewdays prior to January 22, 1964.Fifteen employees signed the cards, which werereceived in evidence.The names on the cards and the dates of signing are as follows:Dale Chevoya__________________________ January 10, 1964.C. S. Napier___________________________ January 10, 1964.Gene M. Eagles________________________January 10, 1964.Frank E. Hansen_______________________ January 11, 1964.Manuel B. Viayno______________________January 13, 1964.Larry K. Anderson_____________________ January 14, 1964.Harold D. Anderson____________________January 14, 1964.Timothy T. Tyler, Jr------------------- January 14, 1964 (Terminated).Paul H. Cron__________________________ January 14, 1964.Raymond Sosa_________________________ January 14, 1964.David E. Williams----------------------January 17, 1964.Jimmie C. Smith_______________________ January 17, 1964 (Terminated).John Schlegel__________________________ January 20, 1964.Mario Alverez__________________________ January 20, 1964.Fay Hill_______________________________January 20, 1964.It is undisputed that on January 22, Whiteley, business representative of the Union,sent a letter by certified mail to the Company, "Attention: Frank Rowland, Owner."This letter notified the Company that the Union claimed to represent a majority ofits employees in an appropriate unit of production and maintenance employees andparts men. It also stated that the Union sought to meet with the Company "at theearliest possible date for the purpose of negotiating and consummating a collectivebargaining agreement."This letter, sent by certified mail, was received by theCompany on January 27.Marge Pumphrey, office clerical, signed the mail receipt.It should be noted that this letter demanding recognition and bargaining, containedno referenceto union authorization cards, and madeno offertoprovethe majorityofthe Union in the unit of employees byanymeans, card check or otherwise.At the hearing, and in his brief to me, the General Counsel attaches importanceto the fact, and claims, that the Company never replied to this letter.As will beseen that claim is not entirely accurate.The reason for the Company's failure toanswer immediately has a very simple explanation in the testimony.At the hearingPresident Frank C. Rowland testified credibly that he was out of town on a businesstrip from January 22 to February 4.When counsel for the Company produceddocuments such as canceled checks for hotel bills, etc., the General Counsel con-ceded that Rowland was out of town for that period of time.McGuinigie, who wasin charge during Rowland's absence, testified that he placed the Union's letter ofJanuary 22 on Rowland's desk to receive Rowland's attention when he returned.It is undisputed that the letter received by the Company on January 27 was unan-swered on February 4.On that date, the Union filed a petition for certification ofrepresentatives with Region 20, seeking certification as bargaining representative ofall production and maintenance employees of the Company.It is likewise undisputed that President Rowland returned to Fresno on the eveningof February 4 and went to his office at the Company on the morning of February 5.There he receivedfirsta notification from the Regional Office that the Union hadfiled a representation petition.A copy of the petition was attached to this notice.The form of the petition has an appropriate line to show that the petitioning unionhas asked for recognition and that it has been denied. In the instant petition thatline reads as follows, "Request for recognition as Bargaining Representative wasmade on January 22, 1964 (Letter) and Employer declined recognition on or about... no reply." 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDRowland testified credibly that when he read thisstatementin the petition, hephoned the Regional Office and spoke to someone there, telling the official that hehad never received any letter or demand for recognition from the Union. The persontowhom he spoke in the Regional Office told Rowland that he would check thematter and call back.An hour or so later the official in the Regional Office calledRowland and told him that a letter requesting recognition had been received by hisCompany by certified mail on January 27. Rowland and McGuinigie then searchedfor the letter and found that it had been covered by other correspondence, advertise-ments, etc., on Rowland's desk and had not been opened.As will later appear, thisconversation and receipt of the petition was received by the Company on February 5and the Company placed the matter in the hands of the law firm of Doty, Quinlan,and Kershaw, who were retained as counsel by the Respondent on February 6. Onthe same day, February 6, Paul K. Doty answered the Union's letter as follows:Re:Master Transmission Rebuilding CorporationDear Mr. Whiteley: This is to advise that the undersigned represents theMaster Transmission Rebuilding Corporationand inreply to your letter ofFebruary 5, 1964 in regard to the termination of the employment of TimothyT. Tyler and Jimmie C. Smith, this is to advise:(1)That these employees wereterminatedprior to any claim of repre-sentationmade by your office;(2)That the subject employees were laid off foreconomicreasons anddue to the fact that they had the poorest production records of all employ-ees employed by this company.If there is any further discussion in regard to their termination, kindly advisethe undersigned.Insofar as the petition filed for anelectionasof February 4, 1964 (Case No.20-RC-5770), we undoubtedly will consentto the election at an earlyand con-venient time.[Emphasis supplied.]In passing,it should be noted that there isno allegationin this complaint thateither Tyler or Smith was treated unlawfully in any way by the Company. Thischarge was dropped in the course of investigation.It is clear that the efforts of some employees to obtainsignatures to the unionauthorization cards provoked some activity on the part of employees who wereopposed to the Union. John Wilson, the test machine operator at the Company,testified credibly and without contradiction that when he saw the union cards beingcirculated that he and some fellow employees took action to oppose the Union'sorganizingefforts.He testified that there were a number of the men in the plant, likehimself, who had some experience with the Union and were not desirous of havingany more dealings with it.Wilson testified that sincethesemendid not want todeal with the Union, that he proposed that they should do something about it. Theymet and discussed the situation.Wilson testified that he figured that "it was reason-able to assume, that if the union could circulate a petition, that I (he) had the sameAmerican rights to do the same thing."He and employee Nuzzolese drafted a peti-tionand circulated it among the employees. Several employees who had signedcards for the Union told Wilson that they were really "on the fence"; that they hadsigned cards but wanted to do what the majority of the employees desired; they wereneither for nor against the Union.Wilson then pointed out to these men the disad-vantages which he saw inunionizationwith the result that 12 employees signed theWilson-Nuzzolese petition.This petition came into evidence and it reads as follows:Petitionto be heard:Feb. 5, 1964.We the undersigned, being employed by Master Transmission Inc., and, orMaster Parts, Inc., do herein-petition the following:Being regularand full time employees of the abovenamedcompany wehere-instate that we here hold positions with this firm with which we are satisfied, withworking conditions and all other conditions of our employment, including wageand benefits.Being aware of a petition for aunionshop, we here, below listed,do here-in state our desire tonot enterinto any contract or agreement with anyuniongroup whatsoever which maybe interestedin the organization of thisfirm's employees for the purposeof bargaining,arbitration, or any otherdealingsof employee and employer relationship. MASTER TRANSMISSION REBUILDING CORP.,ETC.377This petition is being circulated and signed without the approval or knowledgeof the management staff of this firm. Being here drafted and circulated by JohnWilson, employee.John W. WilsonSalvatore NuzzoleseManuel B. ViaynoRudolph AnselmanJessW. FikeGene M. EaglesKenneth A. KnappHarold AndersonMelvin C. KnappJim TinerDave WilliamsFred Coons 3Fay HillIn connection with the above petition and the union authorization cards, it shouldbe noted that employees Eagles, Viayno, Harold Anderson, Williams, and Hill signedbothunion authorization cards and the antiunion petition of Wilson.The names ofthese men have been italicized in the listing of both union and antiunion adherents.It should also be noted that, in this transcript of testimony, there is not one wordof testimony or other evidence that would indicate that the action of Wilson andNuzzolese in drafting and circulating this petition against the Union was inspired byany conduct of the Company or its supervisors.Quite to the contrary, Rowlandtestified he didn't know of the petition until the hearing, and Wilson testified thathis action was on his own initiativealone.In his testimony, Wilson said that he hadexperience with unions and wanted no further dealings with them.The GeneralCounsel did not ask him why he did not like unions. In my judgment, Wilson dem-onstrated that he is the type of independent thinker who takes such action as hedeems proper to protect his own interests and to protest against any group move-ment of which he does not approve.Wilson testified that all the signatures on the petition were obtained on February 5,and that shortly thereafter he delivered the petition to counsel for the Company.B. The meeting of Rowland and employees on February 5It is undisputed that on February 5, after he had ascertained the facts of the filingof the petition, President Rowland addressed the employees who had been assem-bled for that purpose.Several employees were called as witnesses by the GeneralCounsel to testify to what Rowland said on this occasion and other employees werecalled by the Company to state their version of this speech.Rowland also furnishedhis version.Employees Harold Anderson, Napier, Hanson, and Chevoya testified for the Gen-eralCounsel.A composite of their rather lengthy testimony, which states theGeneral Counsel's case, is as follows:When the employees were assembled, Row-land, who appeared angry, told them that he was angry because the employees hadgone behind his back in contacting the Union.He said there would be no union inthe shop; that he would fight the Union all the way; and that he would close theFresno plant to keep the Union out.He said that the employees were pushing himand he would push back; that the men wanted a union workweek, so he was cuttingtheir hours of employment from 461/2 hours per week to 40 hours.He also said thatthe employees were not to discuss the Union on their coffee breaks because he waspaying for that time.Employees Wilson, Fike, and Nuzzolese furnished a somewhat different versionof Rowland's speech.According to these witnesses, Rowland appeared upset, andsaid that he was upset because the men had gone behind his back in contacting theUnion.Evidently they were unhappy about something, but they had never talkedto him about it.He asked what was wrong. Employee Napier spoke up and said,"Wages."Rowland then asked Napier when he had received his last wage increaseand Napier said, "about six weeks ago." Employee Cron said that he thought theCompany should repair the employees' impact guns at company expense.Rowlandanswered that the Company was then replacing the switches in the guns as needed.9Coons was not in the appropriate unit. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he felt that something could be worked out as to repairs.Then Rowland saidthat if the men wanted to go union, that it was perfectly all right with him, that hedid not want to go union, but if they wanted the Union, it was all right with him.These witnesses denied that Rowland made any statement to the effect that hewould move the plant rather than go union, or that he had joined with anybody toblacklist the employees who wanted the Union.These witnesses testified in generalthat Rowland said that the "core pile" (old transmissions to be rebuilt) was lowand that he had been keeping the men occupied on "clean up jobs," etc., and that hewas going to cut the hours from 461/2 to 40 hours per week for that reason. Thatconcluded this meeting.C. Rowlandretains counselAccording to the testimony of President Rowland, which is undisputed, on theevening of February 5 he discussed the union situation with his brother, WallaceRowland, who operates a competing transmission company, and with Jack McCarty,who also operates a similar and competing transmission shop.Rowland said thathis brother was not concerned with the union activity because his shop was smalland not in interstate commerce.However, McCarty and Rowland decided to con-sult the law firm of Doty, Quinlan & Kershaw on the matter. These two, Rowlandand McCarthy, conferred with Paul Doty, Esq., on the next day, February 6.Accord-ing to Rowland, he retained the law firm in the course of this conference, but McCartywas not satisfied with the advice of counsel, so he did not retain the law firm.It should be noted in this connection that this one conference with Doty is the onlyevent which in any way connects McCarty or his company with the events of thisproceeding.Rowland testified credibly, and there is no contrary evidence, that he alone is theowner of the Company and that he has no direct or indirect interest in the companyof his brother or that of McCarty.D. The meeting of Rowland and employees on February 7It is undisputed that on February 7 Rowland called a second meeting with employ-ees.All the witnesses seemed to be in agreement that Rowland's first remarks werethat he had consulted with an attorney, and now knew his legal position as to whathe could and could not do.He said that pursuant to advice of his counsel he wouldconsent to an election among the employees as to whether they wanted the Unionor not.Further, counsel had informed him that his reduction of hours from 461to 40 hours was "had timing" and he was restoring the workweek to 44 hours.Atthat point the testimony of the witnesses, as to what Rowland said, diverges.Dale Chevoya, the leading union adherent, testified that Rowland said that he was"not going union" and that Wally Rowland and Jack McCarty had banded togetherwith him to keep the Union out of the plants. Rowland said they would get everytransmission shop in town to help beat the Union.Employee Harold Andersonsupported this facet of Chevoya's testimony.Employee Wilson, the antiunion leader, testified that Rowland did not make anythreat to move the plant and did not say anything about "blacklisting" employees.He testified that in the course of the February 7 meeting somebody asked Rowlandhow long negotiations with the Union for a contract might take, after an election inwhich the Union was successful.Rowland replied that it might take 6 weeks or6 or 8 months, depending on the negotiations.Employee Nuzzolese testified that Rowland said that he didn't want to go union,but if the employees voted for the Union he would have to go along with it.On his part, Rowland testified that after talking to counsel he addressed the employ-ees on this date.He told the employees that he had been to an attorney and nowknew what he could, and could not, legally do.He said that he would consent toa Board-conducted election by secret ballot, and that the employees could vote anyway they wanted. Some of the employees had told him that McCarty had "goneunion."He told the employees that this was not true; that he and McCarty hadconsulted the same lawyer to see what their rights were under the law.He said thatif the Union won the election, he would have to bargain in good faith with theUnion for a contract. Some employees asked how long that would take and hereplied that depended on the negotiations; that his lawyer had said that it might take6 weeks or 6 months; no one could tell. Then some employee asked what happenedif the Union and he did not agree on a contract.He replied that he supposed theUnion would strike.Then some employee asked who would be on the picket line.Rowland replied that he supposed those men who wanted the Union. Then the menbecame embroiled in argument between themselves and the meeting ended. MASTER TRANSMISSION REBUILDING CORP., ETC.379E. The electionIt is undisputed that pursuant to a consent-election agreement, executed by Row-land for the Company, Omer for the Union, and Brant for the Regional Office ofthe Board on February 14, a Board-conducted election was held on February 24,1964.The tally of ballots shows the following results:Approximate number of eligible voters------------------------------- 20Votes for Union--------------------------------------------------6Votes against Union---------------------------------------------- 12Challenged ballots------------------------------------------------ 1F. The post election speech of RowlandIt is undisputed that on the day following the election, Rowland again addressedthe assembled employees.Rowland testified that the meeting was called to thank the employees and toreestablish harmony and thus restore morale and production.To restore good feel-ing in the plant, he told the employees that in the future the Company would givethe employees the profits from the coke, cigarette, and coffee machines in the plant.This had been done on occasions in the past to give the employees funds for a party.He also suggested that the employees elect a committee by secret ballot to handlethe funds and to bring to him any suggestions that "would help production."Hetold them that "this committee had nothing whatsoever to do with wages or anythingthatmight be construed that it was a type of labor organization, that it was not."Rowland testified that the committee had presented two suggestions to him: thatthe the Company install additional work benches, and provide better lighting andadditional "dunk-tanks," used in the cleaning of old, greasy parts.He accepted thesesuggestions and installed a few additional lights and "dunk-tanks."He suggestedthat the employees use the fund derived from the automatic vending machines as asmall loan fund for their benefit, but as far as he knew the profits of the machineshad been used, pursuant to a vote of the employees, to defray the expenses of a"beer bust" which the employees voted to hold at Millerton Lake.G. Objections to the election; the setting aside of the results of electionIt is undisputed that on February 28, D. J. Omer, Grand Lodge representative ofthe Union, filed objections to conduct affecting results of election. In brief, thesealleged that the Company on or about February 10 had made threats of reprisalsagainst the employees if they affiliated with the Union, and thereby had interferedwith the fair conduct of the election.The Regional Director assigned the investiga-tion of the objections to Donald E. Twohey.Twohey went to Fresno and took a21-page sworn statement from Rowland. It is noteworthy that at this interview,which according to Rowland took approximately 4 hours, Rowland was not assistedby his counsel. Shortly thereafter the Regional Director, by his supplemental reporton objection, issued September 21, 1964, set aside the results of election on thegrounds, among others, that "President Rowland has admitted he was angered bythe action of his employees in seeking representation and that, as a consequence, hemay have announced the reduction in hours of employment at this meeting."H. Individual incidents of alleged coercion or discriminationEmployee Harold Anderson testified that on or about February 7, Rowland calledAnderson to his office and told Anderson that his rate of wages was to be changed.Up until that time Anderson, who was the Company's own parts man, had been paidon a monthly basis, but on this occasion his rate of pay was changed to an hourlyrate.In the course of his testimony Rowland said that the only reason for changingAnderson's rate of wage was to conform with the requirements of the Fair LaborStandards Act.He stated that to give Anderson approximately the same rate ofwage on an hourly basis as he had received on a monthly basis, they had givenAnderson a small increase.On this conflict in testimony I credit the testimony of Rowland, which is not con-tradicted in any particular.Anderson, on the other hand, on cross-examinationadmitted that Rowland said something to him about changing his basis of pay toconform to interstate commerce regulations.On this point I am satisfied thatRowland is the more reliable witness. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Chevoya testified that about this time, February 7, Rowland posted anotice on the bulletin board which stated that employees who were frequently tardywould be laid off for a day or discharged. Chevoya testified that he felt this noticewas aimed at him so he went to Rowland and spoke to him about it. Rowland toldhim that the purpose of the notice was to require Chevoya and a couple of otheremployees to cease being tardy and to get to work on time. Chevoya, in his cross-examination, admitted that he was late on the average of two or three times everyweek.Rowland, at the request of Chevoya, took the notice down from the bulletinboard, saying to Chevoya that he thought the notice had achieved its purpose ofgetting the men to work on time. Rowland's testimony as to this incident was simplythat he wanted to have Chevoya and others be prompt in getting to work, and thathe took the notice down at Chevoya's request.On a consideration of all the evidenceon this incident, I conclude that there was nothing of a coercive or discriminatorynature in Rowland's posting of this tardiness notice, which evidently Chevoya wellmerited.Employee Eagles testified that Wally Rowland, brother of President Rowland,visited Eagles at the Company's factory. In the course of the conversation whichthe men had, Wally Rowland told Eagles that his (Rowland's) brother, Jack McCarthy(the owner of a competing transmission shop), and he (Wally Rowland) had gottentogether to keep the Union out of their shops and that they had the union instigatorspegged and that if any employee lost his job as the result of the organizing activitythat the three of them would prevent his obtaining employment elsewhere even ifthey had to pay another employer not to hire the discharged employee.This testi-mony of Eagles was received at the hearing subject to being connected with theRespondent.This transcript of testimony contains absolutely no evidence whichcould be the basis for attributing this conduct of Wally Rowland to his brother orthis Respondent.The testimony which was to connect this incident with the Respond-ent was never produced; consequently I hereby grant the motion which counsel forthe Respondent renews in his brief to strike this testimony. I also hereby dismissthe corresponding allegation in the complaint.Employee Dale Chevoya testified that on or about January 27, Supervisor McGuini-gie, zone manager for the Company, called Chevoya to his office.When Chevoyaarrived at the office he found McGuinigie accompanied by Plant SuperintendentLawley and Shop Foreman Young. The four men sat around a desk, with McGuini-gie and Chevoya facing each other.According to Chevoya, McGuinigie asked himwhat all this "Union crap" was about, and said that he understood that Chevoya wasthe ringleader of the union adherents.Chevoya denied that he was the ringleaderand stated that he didn't know anything about the Union's activities.Chevoya tes-tified that then McGuinigie told him that the Company was not going to "go union."Chevoya also testified that he noticed a letter on McGuinigie's desk which was openbefore McGuinigie. From where he sat Chevoya could see the letter, but the writingwas faced toward McGuinigie.However, Chevoya testified that he thought theletterwas from the Fresno Area District Lodge No. 87, 1AM, the Charging Partyin this case.This testimony of Chevoya as to the letter is evidently the basis for theGeneral Counsel's extreme reluctance to accept the testimony of President Rowlandthat he did not open the letter of District Lodge No. 87 demanding recognition untilFebruary 5, as has been related.In his testimony McGuinigie stated that on the occasion upon which Chevoya wascalled to his office, he asked Chevoya what was the cause of all the argument goingon in the plant.McGuinigie said that he knew from the amount of bickering goingon that there was something disturbing the men and he had heard rumors that theywere talking prounion and antiunion.Chevoya told him that there were argumentsabout the Union but that Chevoya knew very little about it.McGuinigie toldChevoya that President Rowland would not want to go union and that if he wantedto Rowland could buy an island and run the plant from there.McGuinigie said thatthis was a very friendly conversation and that his remarks to Chevoya were facetious.Upon the testimony stated above, I find that Chevoya was called to the office ofMcGuinigie as Chevoya related and that he was interrogated by McGuinigie as towhether Chevoya was the ring-leader of the union adherents and that McGuinigietoldChevoya that Rowland could buy an island and operate the plant from theisland.These remarks which might have seemed facetious to McGuinigie werecoercive and threatening in nature and constitute a violation of Section 8 (a) (1) ofthe Act.This finding is predicated upon the admission of McGuinigie, principally,and not on the testimony of Chevoya, because as the transcript of testimony demon-strates,Chevoya must be classified as an unusual witness.Chevoya was one of the MASTER TRANSMISSION REBUILDING CORP., ETC.381leaders of the Union, but on direct examination the General Counsel experiencedthe utmost difficulty in extracting testimony from Chevoya.Chevoya is an alertappearing young man, but he seemed to have extreme difficulty in understandingthe General Counsel's questions and in formulating his answers to them.He seemedto be laboring honestly to understand the question and give an appropriate answer.Sometimes the answer was appropriate, but sometimes Chevoya's answer did notrespond to the question.At one point the General Conusel requested permissionto question Chevoya as an adverse or hostile witness, but he was the acknowledgedleader of the union adherents and appeared to be trying to understand and trying tocooperate with the General Counsel, so this request of the General Counsel wasdenied by me.However, the record is replete with references to the difficulty ofextracting answers from the witness by all counsel and me. Finally counsel for theRespondent asked me to ascertain the reason for Chevoya's lack of comprehensionon some items of testimony by saying that he had been in a horrible accident. Ithen asked Chevoya about the accident and Chevoya replied that he had recentlybeen involved in a serious accident in which he had received severe injuries to hishead.Chevoya very frankly said that the injuries to his head had disturbed hismental processes and for that reason he was slow in comprehending the questionsand in formulating his answers.Under the circumstances, I cannot place reliance onChevoya's testimony that he read the letter on McGuinigie's desk on this occasion.Employee Napier testified that about this same date, Superintendent Lawley toldhim that he was considered to be one of the ringleaders of the Union. Lawley alsowarned Napier that any employee caught talking about the Union would be dis-charged. I find that this conduct of Lawley was also violative of Section 8(a)(1) ofthe Act.Concluding FindingsUpon a consideration of all the evidence, I find that the General Counsel hasproven by a preponderance of the evidence certain allegations of the complaint, buthas failed to prove other allegations.In considering the testimony of the witnesses, it is undisputed that there was asharp conflict between those men led by Chevoya and Napier who favored the Unionand thosemen ledby Wilson and Nuzzolese who were against the Union. Thissharp conflict between these groups of employees was evidenced in their testimonybecause both groups seemed to evidence strong partisanship.Of all the witnesses,Rowland testified in the most forthright and candid manner.His testimony as tohis course of conduct is clear, and consistent with the undisputed facts and otherevidence, also it is substantially the same as Rowland gave in a sworn statement toField Examiner Towhey on March 7, when Rowland was interviewed without theassistance of his counsel.I credit Rowland's entire testimony; however, his testi-mony discloses that in some particulars, his conduct violated certain sections of theAct, but as to other items of his conduct, I accept his explanation.Conclusions as to Refusal to BargainThe General Counsel in his complaint alleges that the Company refused to bar-gain on or about January 22, 1964. The General Counsel bases this contention onthe fact that the Companydid not answertheUnion's letter of January 22.Theuncontroverted testimony shows that President Frank Rowland was on an extendedbusiness trip from January 22 to the morning of February 5.Counsel for theGeneral Counsel after seeing certain documents which established this absence onthe part of Rowland stipulated that Rowland was absent from Fresno between thosedates.Rowland testified that the Union's letter was not received by him and openeduntil February 5, 1964, the same date on which he received a copy of the Union'spetition for certification from the Regional Office.The General Counsel seems,most unreasonably to me, to view Rowland's testimony in this regard with theutmost suspicion.From his argument on this this point, one would think that aletter being left unopened during an executive's absence from the city was a rareand remarkable event. I deem Rowland's explanation of this incident adequate inall respects.When the petition and the letter came to his attention on the morningof February 5, he called the Regional Office and ascertained the facts of the mat-ter.That evening he consulted his attorney who, on the following day February 6,promptly notified the Union that the Company would consent to an election. Shortlythereafter a representative of the Union, the Regional Office, and Rowland exe-cuted a stipulation for consent election.This was not the conduct of a companywho wished an election for purposes of delay, while it undermined the Union'smajority.And it is certainly not the typical card-check case, in which an employer 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefuses to engage in a card check offered by the Union and insists on the electionprocedure for purposes of delay, which the employer uses to undermine the Union'smajority.Here, there is no such proffered card check. In its letter of January 22the Union demandedrecognitionand bargaining; itclaimeda majority in the unitbut made no offer toprove itin any way. The petition of the Union supplied thatdeficiency;the electionprocedure was theoneandonlyway selected by the Union toprove its majority.When the Companyconsentedto the proposed procedure, itwas required to do no more in that regard.Upon reading the petition for certification and the Union's letter on February 5,it is clear,and I find, that Rowland was angry with the employees and made a speechto them in which he told them that since they wanted union conditions he wouldgive thema unionworkweek for 40 hours, thereby cutting them 61/2 hours perweek.This was coercive and discriminatory conduct under the Act.However, IcreditRowland's testimony which seems to be more reliable rather than the testi-mony of either group of employees, which testimony is marked by considerableconfusion and variance as to what Rowland said in the remainder of the speech. Ifind the evidenceinsufficientto establish that Rowland in this speech said that hewould either close or move the plant if the Union came in. In the light of thetestimony of Nuzzolese and Wilson on this point, which I credit, I also find thatRowland did not say that he and the other transmission shops in town had bandedtogether to beat the Union and to blacklist any men who joined the Union.It is undisputed that on the next day Rowland and McCarthy sought the adviceof counsel as to their rights in the matter of the pending petition.Rowland wassatisfied with the advice of counsel, but McCarthy was not and McCarthy thereafterwas not involved in any way with Rowland. Pursuant to the advice of counsel, onFebruary 7 Rowland made a second speech to the employees in which he retractedthe principal items of his speech made to them on February 5. I find that in thisspeech he told them that he was restoring them to 44 hours per week. Rowland'stestimony that shortly thereafter the employees were returned to 461/2 hours perweek was not challenged in this record.All the employees and Rowland agreedthat at this time the "core pile" was low and that Rowland did not have sufficientwork on hand to keep all employees gainfully employed 461/2 hours per week onrebuildingtransmissions.All the employees in their testimony seemed to be inagreementthat during this periodsomeof the employees were almost continuallydoing "make-work"-cleaning and painting the plant.Therefore, I credit the state-ment of Rowland that on February 7 he returned the employees to full work time,and that any hourly periods which the men lost during the ensuing 3 weeks was dueto economicconditions.I deem it highly significant that after February 7, Rowland and his supervisorsdid not take any action which could be considered of a coercive, interfering, or dis-criminating nature.On February 7, he told the men that it was their right to voteas they chose, and the evidence would indicate that he thereafter did not interferewith the men's exercise of their rights under Section 7 of the Act.According to all the witnesses, the period from February 7 to the date of theelection on February 24, was marked by considerable activity among the union andantiunionemployees.It is undisputedthat the Union received 6 votes in this elec-tion and that there were 12 votes against the Union.The General Counsel in his brief asked that an order beissuedto the Respond-ent requiring it to bargain with the Union on the basis of the Board's decision inJoy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.), andBernetFoam Product Co., Inc.,146 NLRB 1277. Under the circumstances found herein, Ido not believe thatsuch anorder would be lawful.While it is true that Rowland'sspeech of February 5 had a coerciveelementin it, due to the reduction of hours ofthe men, on February 7 Rowland retractedhis statementsand told the men that theywere to vote as they pleased.On this record, I cannot find that the employer soughtan election for the purposes of delay while he undermined the Union's majority, asstated previously.Furthermore, I must find that the evidence of the Union's majority in the appro-priate unit in this case is insufficient.Prior to February 5, two of the Union'sstaunchest adherents, Smith and Tyler, had left the employment of the Company forreasons notdisclosed in thisrecord and not here involved.Also, according toWilson's testimony, which I credit, some men who had signed cards for the Unionsigned the antiunion petition.These employees were five in number, Viayno,Eagles, Harold Anderson, Dave Williams, and Fay Hill. To me, it seems clear, andI find, that this conduct of the five employees,in signingthe antiunion petition effec-tivelywithdrew their authorization cards from any countto determine majority inthe unit.Furthermore, the election by secret ballot proved that the Union no longer MASTER TRANSMISSION REBUILDING CORP., ETC.383possessed the adherence of these five employees.Therefore,I find, that the Unionnever possessed a majority in the appropriate unit of employees after February 4.While the General Counsel may argue that this lack of majority was caused bythe speech of Rowland on February 5, and the prior interrogations,that argumentdoes not give due consideration to the vigorous antiunion campaign of Wilson andNuzzolese which was an independent,intervening cause of the election results.After all, Rowland had retracted his February 5 speech and after February 7 heappears to have remained neutral.But the struggle continued between the twogroups of employees-those who desired to engage in union activities and thosewho desired to refrain from union activities.Each of these groups had the rightunder Section7 of the Actto pursue these lawful objectives,and neither groupenjoys a right to preferred treatment under the Act at the hands of the Board.Underthe circumstances here, I cannot see how the Board can favor one group of employ-ees over the other, without depriving the other group of its statutory rights underSection 7 of the Act.The facts here, in my judgment, warrant the Boardin issuingan order remedying the unfair labor practices,with a new election to be orderedwhen the effects of the unfair labor practices have been dissipated.An order to thisCompany to bargain with the Union as the collective-bargaining representative ofallthe men in this unit,would do violence to the rights of the majority,as evidencedby the antiunion petition and the election tally.Upon all the evidence,I find that after the election on February 24 Rowland in aspeech suggested to the men that they form a committee to manage the funds of thecoke and cigarette machines,etc , and to present suggestions to management for theimprovement of production in the plant.Thereafter,the Company received sug-gestions from employees that the lighting be improved and that more "dunk tanks"be installed.The Company complied with these requests.The Committee receivedfrom the Company the proceeds of the coke and cigarette machines and,contraryto Rowland'sadvice, used the funds to provide a "beer bust"for all employees atMillerton Lake.Section 2(5) of the Act defines a labor organization in the following terms:The term "labor organization"means any organization of any kind, or anyagency oremployee representation committeeor plan, in whichemployees par-ticipateand which exists for the purpose,inwhole or inpart, of dealingwithemployers concerning grievances,labor disputes,wages, rates of pay, hours ofemployment,or conditions of work. [Emphasis supplied.]In the light of the above definition, I cannot find that the running of a beer-bust,and the offering of suggestions as to the lights and dunk-tanks renders thisEmployeesCommittee a labor organization.Evidently,the Committee is social in nature, anddoes not exist for the purpose ofdealingwith the Company"concerning grievances,labor disputes,wages, rates of pay, hours of employment, or conditions of work."The allegation of a violation of Section 8(a) (2) is therefore dismissed.All other allegations of the complaint, except those found to have been proven asstated above,are hereby dismissed for lack of sufficient evidence.In his brief counsel for the General Counsel requests that I reconsider one of myrulings relating to the cross-examination of Rowland in which the General Counselsought to elicit information as to a conference between Rowland as client and Doty,counsel for Respondent, as attorney.Upon objection which I considered proper,y1restricted counsel's examination on the ground that it concerned a privileged com-munication between attorney and client.The General Counsel's request in his briefis hereby denied inasmuch as I believe my ruling was proper under the circumstances.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company as set forth in section III, above,which occurred inconnection with the operations of the Company set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found thatRespondent has engaged in unfairlaborpractices violative ofSection 8(a)(1) and(3) of the Act, it willbe recommendedthatit cease and desisttherefrom and take certain affirmativeaction designed to effectuate the policies ofthe Act. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Master Transmission Rebuilding Corporation & Master Parts, Inc , herein calledthe Company or the Respondent, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Association of Machinists, AFL-CIO, District Lodge No. 87, isa labor organization within the meaning of Section 2(5) of the Act.3.By interrogating its employees and threatening them with reprisal if theyindulged in union activities, the Company has violated Section 8(a)(1) of the Act.4.By cutting the hours of employment of the employees because they had engagedin union activities, the Company has also violated Section 8(a)(3) and (1) of theAct.5.The unfair labor practices enumerated above are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Charles T. Reynolds,Sr., doing business as Charles T. ReynoldsBox Company,and Reynolds Pallet & Box Co.andLocal 637,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 9-CA-2464.October 28,1965SUPPLEMENTAL DECISION AND ORDEROn October 25, 1962, the National Labor Relations Board issued aDecision and Order in the above-entitled case, finding that theRespondents had discriminated against certain named employees inviolation of Section 8(a) (3) and (1) of the National Labor Rela-tions Act, as amended.' Thereafter, the Board's Order was enforcedby the United States Court of Appeals for the Sixth Circuit,2 and adecree was entered on December 27, 1964, against the Respondents.The decree provided,inter alia,that Respondents make whole theemployees named therein for any loss of pay suffered by reason of theRespondents' discrimination against them.On November 2, 1964, the Regional Director for the National LaborRelations Board for Region 9 issued a backpay specification, and theRespondents filed an answer and amended answer thereto.Uponappropriate notice issued by the Regional Director, a hearing was heldbefore Trial Examiner Thomas S. Wilson for the purpose of deter-mining the amounts of backpay due the claimants.On August 13, 1965, the Trial Examiner issued the attached Sup-plemental Decision, in which he found that the claimants were enti-tled to the amounts of backpay set out in the backpay specification,1 139 NLRB 519.2 Reynolds Pallet & Box Co. v. N.L R.B.,324 F. 2d 833.155 NLRB No. 44.